DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotti (WO 2018/022914).
Regarding claims 51 and 71, Lotti discloses an artificial lash extension system comprising a plurality of lash extensions, each of the plurality of lash extensions comprising a plurality of clusters of artificial hairs, each of the plurality of clusters comprising multiple artificial hairs, wherein two or more artificial hairs of a first cluster of the plurality of clusters cross two or more artificial hairs of a second cluster of the plurality of clusters (paragraph 34; fused together via crisscrossing artificial hairs); and a base (paragraph 34 “adjacent clusters can be secured to one another when the intersecting portions of the crisscrossing artificial hairs are fused together” the fuse is interpreted by the examiner as the base), wherein the plurality of clusters are connected to the base at a region where the two or more artificial hairs of the first cluster cross the two or more artificial hairs of the second cluster (see Figure 3A; Style 1). Lotti also discloses the method of manufacture comprising for each of the lash extensions by depositing a plurality of clusters of artificial hairs, each of the plurality of clusters comprising multiple artificial hairs, wherein two or more artificial hairs of a first cluster of the plurality of clusters cross two or more artificial hairs of a second cluster of the plurality of clusters (paragraph 34); and performing a securing process to connect the plurality of clusters to a base, wherein the plurality of clusters are connected to the base at a region where the two or more artificial hairs of the first cluster cross the two or more artificial hairs of the second cluster (paragraph 34 “adjacent clusters can be secured to one another when the intersecting portions of the crisscrossing artificial hairs are fused together” the fuse is interpreted by the examiner as the base).
Regarding claims 52, 72, and 81, each artificial hair of the plurality of clusters comprises a proximal end and a distal end, and wherein the region where the two or more artificial hairs of the first cluster cross the two or more artificial hairs of the second cluster is located between the proximal ends and the distal ends of the two or more artificial hairs of both the first cluster and the second cluster (see Figure 3A; style 1; paragraph 34 “the multiple clusters are fused together approximately 1.5-2.5 mm above the base”).
Regarding claims 53 and 82, the proximal ends of each artificial hair of the plurality of clusters are unconnected to the base.

    PNG
    media_image1.png
    602
    568
    media_image1.png
    Greyscale


Regarding claims 54 and 83, the multiple artificial hairs comprise a synthetic material (paragraph 30).
Regarding claims 55 and 84, the multiple artificial hairs comprise at least one of polybutylene terephthalate (PBT) or polyester (paragraph 30).
Regarding claims 56 and 85, the multiple artificial hairs comprise a natural material (paragraph 30). 
Regarding claims 57 and 86, the multiple artificial hairs comprise one of silk, human hair, or animal hair (paragraph 30).
Regarding claims 58 and 87, the base has a thickness between about 0.05 millimeters and about 0.15 millimeters (paragraph 40).
Regarding claims 59 and 88, the plurality of lash extensions is designed to attach to natural lashes (paragraph 34; “multiple lash fusions appear seamless and blend in with an individual’s natural lashes”.
Regarding claims 60 and 89, the plurality of lash extension is designed to attach in an arrangement adjacent to one another at the natural lashes (see Figure 3C).
Regarding claims 61 and 90, the plurality of lash extensions are designed to attach to an underside of the natural lashes it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 62 and 73, the plurality of clusters are connected to the base by at least an application of heat (paragraph 34 “fused together (e.g., via a heat seal process)”).
Regarding claims 63 and 74, the application of heat facilitates at least a partial melting of one or more of the plurality of clusters (paragraph 34 “fused together (e.g., via a heat seal process)”).
Regarding claims 64 and 76, the application of heat comprises heat sealing (paragraph 34; “fused together (e.g., via a heat seal process)”).
Regarding claims 65 and 75, the application of heat comprises heat fusing (paragraph 39).
Regarding claims 66 and 77, the application of heat facilitates at least a partial melting of at least some of the artificial hairs at the region where the two or more artificial hairs of the first cluster cross the two or more artificial hairs of the second cluster (paragraph 39).
Regarding claims 67 and 78, the plurality of clusters are connected to the base by at least an application of an adhesive (paragraph 35).
Regarding claims 68 and 79, the plurality of clusters are connected to the base by at least an application of a string (paragraph 32).
Regarding claims 69 and 80, the plurality of clusters are connected to the base by at least an application of one or more fibers (i.e. first and second hair).
Regarding claim 70, the first cluster is directly adjacent to the second cluster (paragraph 34).

Response to Arguments
	Applicant has not set forth any arguments in regards to new claims 51-90; only citing that they are new claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/14/2022